Citation Nr: 1502355	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a cervical spine condition (neck condition). 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 

3. Entitlement to service connection for Gulf War Syndrome (GWS) or a medically unexplained chronic multi-symptom illness, to include fatigue, memory loss/lapses, involuntary muscle twitching, jerking of the hand, kick of the foot, twitching of the eyes and face, spasm, double vision, dizziness, lightheadedness, stiffness of the neck, and night sweats. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1994 to December 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In the June 2011 decision, the RO noted that the Veteran's claim for a neck condition and GWS had both been previously denied by the VA in May 2009 and March 2006, respectfully, and became final. However, the RO, while noting this fact, re-adjudicated the two claims on the merits in addition to the Veteran's claim for an acquired psychiatric disorder. 

In July 2012, the RO issued a Statement of the Case (SOC), again denying all three claims on their merits. The Board points out that new and material evidence is necessary to reopen claims for benefit previously denied and became final. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). However, since the Veteran's claim for a neck condition and GWS has already been re-adjudicated on the merits by the RO, and new evidence has been developed, the Board finds that the aforementioned is a harmless error, and will reopen both claims and adjudicate them on their merits.   

A review of the Veteran's Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files was conducted.

The issue of service connection for GWS is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 
FINDINGS OF FACT

1. The preponderance of the evidence is against the finding that the Veteran has a current neck disability. 

2. The Veteran's diagnosed depressive disorder is not shown by the competent and probative evidence of record to be causally/etiologically related to a disease, injury or event in service. 

3. The preponderance of the evidence is against the finding that the Veteran has a current diagnosis of PTSD, or any other psychiatric disorder other than depressive disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for a neck condition are not met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, are not met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided for the issues decided herein, are adequate under the law.  Therefore, the Board has fulfilled its duties under the VCAA. 

Merits of the Claim: Neck Condition 

The Veteran asserts that he has been suffering from chronic neck pain, and that it started in service as a result of extensive training. However, an April 2012 VA Compensation and Pension (C&P) medical opinion revealed no current/diagnosable neck disability. The preponderance of the evidence is therefore against a finding that the Veteran has a current disorder, and the appeal will be denied. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The threshold question that must be addressed is whether the Veteran has a current disability relating to his cervical spine (neck), within the meaning of the law, for which service connection is sought. In the absence of proof of a present disability, as noted above, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In April 2012, the Veteran was offered a VA C&P examination for his neck condition. However, the Veteran failed to appear at that examination as scheduled, and provided no reason for his failure to report. When a Veteran fails to report for an examination scheduled in conjunction with a compensation claim, without good cause, such as in this case, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655. The Board finds that the Veteran has not provided good cause, or any reasoning, for his failure to report, nor has he indicated a willingness to report to such an examination, therefore, the Board may proceed with its adjudication based on the evidence already in his claims file. 

The Board notes that the Veteran was afforded a C&P examination in March 2009, of which the Veteran did appear. During this examination the examiner conducted an in-person examination of the Veteran's neck/cervical spine, as well as a review of the Veteran's medical history and service treatment records. An X-ray was also conducted of the Veteran's cervical spine. The March 2009 examiner concluded that the Veteran suffered from no diagnosable neck condition. Indeed, tests conducted during that examination revealed a normal range of motion not limited by fatigue, weakness, or lack of endurance. X-rays were negative for any fractures, subluxation, or degenerative changes, with normal vertebral alignment and disc interspace height. 
  
The March 2009 examiner's opinion, and non-diagnosis, was affirmed by the examiner in the April 2012 C&P examination. The Board notes that while the Veteran failed to appear at this examination, the April 2012 examiner nonetheless reviewed and evaluated the Veteran's claims file, and provided an opinion of his condition based on the medical evidence available of record. The examiner not only reviewed the findings of the March 2009 examiner, but also reviewed updated VA treatment records and lay statements by the Veteran. Of particular note, the examiner reviewed an x-ray of the Veteran's cervical spine conducted in April 2011, which again revealed no abnormalities. The April 2012 examiner concluded that, after evaluating the total disability picture of the Veteran, including his in-service claim of neck pain and his recent lay statements describing his neck pain, that there was no evidence of a diagnosable chronic condition of the Veteran's neck. 

In light of the evidence of record, the examiner opined that the Veteran's neck pains were episodic and transitory in nature, possibly due to acute sprains that have no evidence of residuals. He noted that such acute sprain or injury are very typical and does not demonstrate a chronic or diagnosable condition. The examiner also pointed out that the Veteran had never received a diagnosis for his neck condition, and had never shown any instance of decrease in range of motion, or instability. He reasoned that such evidence is against any finding for a diagnosis of a chronic neck disability. 

The Veteran, however, argues that his neck condition is the result of his military service, and has been ongoing since his that time. He contends that even during service he suffered mild neck pain while training and while deployed. The Veteran also asserts that he has not injured, or reinjured, his neck any time after his military service. The Board notes, however, that the Veteran is not competent to provide medical opinions diagnosing his disability or relating it to service.

As stated above, "competent lay evidence" means "any evidence not requiring that the proponent have specialized education, training, or experience." Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a layperson, the Veteran is not competent to diagnose specific complex disabilities such as in the present case dealing with the musculoskeletal system. Jandreau, supra. Such competent evidence concerning the nature and extent of the Veteran's neck condition has been provided by medical professionals who have examined him, and/or the underlying medical history of his condition, and cited in the preceding paragraphs. The Board finds the evidence from those medical professionals to be most probative in determining the proper diagnosis regarding the Veteran's neck condition.
Although the Veteran has complained of pain in his neck, there is no clinical evidence of a present disability - demonstrated by the March 2009 and April 2012 C&P examinations. While the Board acknowledges the Veteran's claim of pain in his neck, the law holds that pain does not, by itself, without a diagnosed or identifiable underlying malady or condition, constitute a disability for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). However, this neck pain will be considered as part of the claim dealing with the symptoms that are potentially involved with his GWS claim, which is remanded below.  In the absence of competent evidence (medical diagnoses) of this nature, the threshold requirement for substantiating his claim of service connection is not met. Consequently, the Veteran's claim must be denied.

Merits of the Claim: Acquired Psychiatric Disorder

The Veteran claims that he suffers from psychiatric disorders as a result of his active duty service. Specifically, he contends that his experience while deployed in Bosnia, and uncovering a mass grave, has led to his psychiatric disorders, such as PTSD and depression. The Board has construed the claim in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). The Board finds that the preponderance of the evidence is against the finding that the Veteran suffers from PTSD. Additionally, the preponderance of evidence is against the finding that his diagnosed depressive disorder is related to his military service. Therefore, the claim for entitlement to service connection for an acquired psychiatric disorder must be denied.

As stated above, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Again, the threshold consideration for any service connection claim is the existence of a current disability. PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a). 38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 5th ed. (DSM-V) as the source of criteria for the diagnosis of claimed psychiatric disorders. DSM-V provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The Board notes that the Veteran's June 2011 VA psychological examination evaluated the Veteran under the DSM-IV guidelines, and not the newly updated DSM-V criteria. However, for cases certified to the Board prior to August 4, 2014, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV). See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V). Since the Veteran's claim was certified to the Board in 2012, prior to the effective date of the new rule requiring usage of the DSM-V standards, the Board finds that the June 2011 VA examination, provided to the Veteran under the DSM-IV criteria, and referenced herein, sufficient to adjudicate the claim on the merits.

Here, the Veteran claims that he suffers from PTSD, and/or depression, due to his time in the military. The Veteran, in his lay statements, specifically identifies his in-service stressor as an incident when he was deployed in Bosnia. He reports that while there, his unit was led to a mass grave where he saw up to 75 dead bodies of adults and teenagers. He and his unit were commanded to guard the grave as the bodies were removed. The Veteran asserts that this experience has caused his PTSD, and/or depression since service. 

In June 2011, the Veteran was afforded a VA C&P psychological examination to diagnose and determine the etiology of any psychiatric disorders the Veteran may suffer from. During the examination, the examiner reviewed the full medical history of the Veteran, and the entirety of the claims file, as well as performing an in-person examination of the Veteran. The examination and testing revealed an Axis I diagnosis for depressive disorder, but, returned no diagnosis for PTSD. 

On examination the examiner noted that the Veteran did not suffer from any hallucination or delusions, and had no suicidal or homicidal ideations, panic attacks or flash-backs. While the Veteran seemed somewhat withdrawn and depressed, he was well groomed and appropriately dressed. The examiner noted the Veteran's stressors and his statements regarding his social and medical history. He opined that, in regards to PTSD, the Veteran fulfilled criteria A and D, confirmed stressor in the gravesite, and slight hyperarousal, respectively. However, the evidence did not demonstrate that the Veteran was re-experiencing his stressor, or demonstrating avoidance, criteria B and C, respectively. Therefore, the examiner opined that a diagnosis of PTSD was not warranted. 

The June 2011 examiner, however, did provide an Axis I diagnosis of depressive disorder. In this regard, the Veteran's depressive disorder is confirmed by the medical evidence as a current disability, and fulfills the threshold requirement in establishing service connection. 

However, the Board notes that the June 2011 examiner found that while the Veteran did currently suffer from a depressive disorder, his condition is not causally/ etiologically related to his in-service stressors, or any incident of his military service. In arriving at his conclusion, the examiner noted the Veteran's report of being overall uninterested and dissatisfied with his life, his lack of energy to pursue things, and his diminishing relationships. The examiner also noted the Veteran's claimed stressors, both of the mass grave, and an incident where he witness a tank roll over, trapping several soldiers. Finally, the examiner considered the Veteran's assertion that he had been experiencing depression since his military service, to include an episode where the Veteran was admitted to a hospital for observation following an alcohol binge. The examiner nonetheless opined that the Veteran's depressive disorder was a result of his current social and occupational situation and not the result of any in-service stressors. 

Specifically, the June 2011 examiner found that the Veteran's symptoms were inconsistent with major depressive disorder that has been constant since his military service. The examiner pointed out that, the records reveal only one incident during service in 1997, when the Veteran was observed for depression after an alcohol binge, with no evidence of follow-up or diagnosis. Other than the aforementioned incident, there is a lack of history of any treatment or diagnosis for depression after /during service; it is not until 2006 that VA treatment records even notes depression. Most significantly, the examiner noted that the Veteran experienced a time of high success, energy and achievement, after service when he lived in North Carolina. Indeed, at that time, the Veteran was happily married, had children and owned his own computer consulting business. Therefore, considering the history of the Veteran's psychological health and the relative gaps in any treatment or mention of a depressive disorder, the examiner opined that his current condition must be related to his current predicament, and not his military service. 

The Board acknowledges the Veteran's assertions that his claimed in-service stressors cause his current depressive disorder. However, the Board finds that the Veteran, as a lay person, is not competent to provide a diagnosis for such a complex disability dealing with psychiatric disorders, much less determining the etiology of such a condition. Layno at 470. Such determinations of etiology and causation as it relates to the Veteran's depressive disorder must be provided by medical professional with the proper training, education and experience, in the appropriate fields. See Jandreau.  Therefore, the Board finds that the June 2011 examiner's opinion regarding the nexus between the Veteran's depressive disorder and his military service to be most probative, and the appeal shall be denied.


ORDER

Entitlement to service connection for a neck condition is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is denied. 





REMAND

The Board has determined that additional development is required as to the Veteran's claim of service connection for GWS/medically unexplained chronic multi-symptom illness. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Board notes that the Veteran has not been afforded a VA medical examination for his claimed GWS. In February 2006, the Veteran was afforded a VA C&P examination for his claim for chronic fatigue. While the examination determined that the Veteran's condition did not qualify as chronic fatigue, the examiner failed to address other symptoms attributable to GWS or any medically unexplained chronic multi-symptom illness. Since that examination in 2006, the Veteran has raise additional symptoms such as twitches, dizziness, and memory loss. Therefore, the Board finds that the Veteran must be afforded another C&P examination that examines all the symptomatology of GWS.  

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for the disorder at issue that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. The RO will arrange for an appropriate VA C&P examination to ascertain the nature and etiology of the symptoms claimed by the Veteran, including any medically unexplained chronic multi-symptom illness, potentially as due to his alleged GWS. The examiner must provide a diagnosis of all related conditions and symptoms of GWS and specifically opine whether the Veteran's disability began during service, is related to any incident of service, or was caused /aggravated (permanently worsened beyond normal progression) by his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the following: 

* Veteran's statements regarding his memory loss, dizziness and fatigue, see VA Form 9, July 2012, see also Notice of Disagreement, August 2011; 

* VA Treatment Records which noted the Veteran's reports of neck stiffness and dizziness, see January 2008, April 2007 and January 2007; and 

* February 2006 VA C&P examination, which examined the Veteran's claim for chronic fatigue.  

d. Additionally, the examiner must specifically consider and address any relationship between the Veteran's claimed neck "pain", as described for his claim for a neck condition, decided herein, and any symptoms of GWS. 

e. A complete rationale for any opinion expressed should be included in the examination report.

4. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


